DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 09/22/2022 has been entered. Claim(s) 1-15 remain pending and have been examined below. The amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) and are hereby withdrawn. The amendments to the claims have overcome the objections to the claims, the objections are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. The Applicant has argued the following points:
on page 7, that Claim 13 was not listed in the heading and is therefor not rejected
on page 8, in claim 1, is it the arm that is curved or is it the handle that is curved.
on page 8, in claim 1, that the citation the examiner makes to claim 1, actually refers to figure 11 which is a different embodiment, in the embodiment of figure 1, 16 is tapered and not cylindrical
on page 8, in claim 1, that it is incompatible for both 12 to be tapered and 16 to be curved as they are mutually exclusive
on page 9, in claim 1, that 16 and 12 are co-planar and not collinear.
On page 9, in claim 1, the bristles are angled at angle Y which is between 20 and 50 degrees and is not perpendicular as the claim states.
On pages 9-10 regarding claim 7, same arguments as B-F
On page 10, in claim 10, the used reference is to the single-ended embodiment, and not to the double-ended embodiment
On page 10, in claim 12, that interpretation of arms without any curvature and therefore there is no ability for the “distal portion to extend away from the proximal portion”.
On page 11, in claim 14, the referenced angle in the examiner’s office action is shown to the single-ended embodiment and not the double-ended embodiment, further the examiner may be referencing the to an obtuse angle rather than an oblique angle.
	Respectfully the Office disagrees for the following reasons:
This is a typographical error and claim 13 was in fact properly rejected under 102(a)(1), but is a moot point in light of the new rejection under 35 U.S.C. 103.
The examiner is to interpret the claims under “broadest reasonable interpretation” such that an “arm” can be interpreted as a “neck”, so long as the structure is capable of meeting the limitation, it does meet the limitation. Such that the Office interprets the limitation of “neck” to be defined as “a narrow structure” such that the arm meets the definition of “neck”.
Claim 1 is read by the examiner as being capable of covering all the disclosed embodiments, in light of the new rejection under 35 U.S.C. 103, this is a moot point.
In light of the new rejection under 35 U.S.C. 103, this is a moot point.
In light of the new rejection under 35 U.S.C. 103, this is a moot point
The bristles are perpendicular to the longitudinal axis as long as the bristles extend at a right angle to the axis, making the bristles in-capable of being angled outward or inward along the longitudinal axis but can be rotated about the axis in a full 360 angle.
See answers with respect to items B-F
A single ended embodiment and the double ended embodiment teach the same limitations, such that a teaching on one end also teaches on the second end. 
The neck 16 must curve at the ends where it meets the handle and the head such that a distal portion of 16 is in fact capable of extending outward away from the proximal portion.
A single ended embodiment and the double ended embodiment teach the same limitations, such that a teaching on one end also teaches on the second end. Further the specific anticipates the general such that an obtuse angle anticipates an oblique angle.

Claim Interpretation
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.
	The Office interprets the term “substantially” to cover tolerances of the defined structure in the claim(s), i.e. “substantially circular cross-section” is interpreted by the Office to cover the manufacturing tolerances associated with a circular cross-section.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 (Currently Amended) and 7 (Currently Amended), the limitation “parallel with the longitudinal axis of the distal neck portion” is indefinite because it is unclear how can bristle tufts be both perpendicular to the longitudinal axis and parallel to the longitudinal axis at the same time? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over DeRicco (US Patent No. 9,084,471) alone and in further view of Nowack (US Patent No. 6,018,838), hereinafter referred to as DeRicco and Nowack, respectively.
	Regarding claims 1 (Currently Amended) and 7 (Currently Amended), De Ricco teaches in figures 1-5, a toothbrush (10) for cleaning gums, teeth, dental implants and fixed prostheses, comprising: 
	a handle (12) having a gripping section (12 is able to be gripped by a user);  
	a curved neck (16), with proximal and distal portions (proximal portion of 16 attaches to 12 and distal portion of 16 attaches to 28), attached to one end of the handle (proximal portion of 16 attaches to 12), said neck having a substantially circular cross section (col 9, lines 35-36, 16 has a substantially circular cross-section), the proximal neck portion curving into the distal neck portion (12 curves into 16); 
	a brush head (28) attached to the distal neck portion (28 is attached to the end of 16), said brush head (28) having a substantially circular cross section (28 has a substantially circular cross-section) and a substantially hemispheric end (42), said brush head (28) being coplanar with the longitudinal plane of the handle and neck (fig 2, 28 is shown to be co-planar with 12 and 16) and having a longitudinal axis parallel to the longitudinal axis of the handle and proximal neck portion (28 has a longitudinal axis extending the longitudinal length of 28 and this axis is parallel with 14) and; 
	at least one bristle tuft (24) extending from said brush head (28), said at least one bristle tuft is oriented perpendicular relative to the longitudinal axis of the handle, proximal neck portion and brush head (fig 5, shows 24 being perpendicular to the longitudinal axis of 28, which is parallel to the axis 14 such that 24 is perpendicular to 14); and 
	said at least one bristle tuft (24) comprising a plurality of bristles (fig 5, 24 is shown to have a plurality of bristles), said bristles having a uniform length of 5 to 10 mm (fig 5, showing 24 has a uniform length, and col 3, lines 13-14, 24 has a length of 5 to 10 mm) and extending from said brush head (24) in a common direction and parallel with each other (the bristles are clumped together and to form 24 and each extend parallel with each other in the direction of 24).
	DeRicco does not explicitly disclose the end of the handle tapering towards the neck, the neck having a cylindrical shape, the proximal neck portion extending outward from the handle in a direction collinear with a longitudinal axis of the handle, and the at least one bristle tuft being coplanar with the handle, neck, and brush head, and parallel with the longitudinal axis of the distal neck portion.
	Regarding the taper of the handle and the shape of the neck, DeRicco further teaches in a different embodiment in figures 11 and 12, a toothbrush (50) comprising: a handle (52), a curved neck (col 7, lines 30-33, 54 may be curved) with the handle (52) tapering towards a proximal portion of the neck (base of 54 that connects to 52), a distal portion of the neck connected to a brush head (56) and the neck having a cylindrical shape and a substantially circular cross-section (col 7, lines 38-40, 54 has a cylindrical shape and circular cross-section).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of DeRicco with the teachings of a different embodiment of DeRicco to incorporate the tapering of the handle to the neck and the cylindrical shape of the neck because this configuration reduces the likelihood that the toothbrush will cause pain or injury to the user during a brushing session (col 7, lines 55-58, summarized).
	Regarding the orientation of the bristle tuft, Nowack teaches in figure 2 a toothbrush comprising: a handle (46), a curved neck (44), a brush head (42) and at least one bristle tuft (40), wherein the handle tapers towards the neck (49); wherein a proximal neck portion (base end of 44 that connects to 46) extends outward from the handle (46) in a direction collinear with a longitudinal axis of the handle (the proximal portion of 44 extends colinear with 46) and then curves into the distal neck portion (the proximal portion of 44 curves at a right angle to the distal portion of 44); and wherein the at least one bristle tuft is perpendicular to a longitudinal axis of the handle (40 is perpendicular to the longitudinal axis of 46), the at least one bristle tuft (40) is coplanar with the handle (46), neck (44), and brush head (40 lies in the same plane that 46, 44, and 42 make), and the at least one bristle tuft is parallel with the longitudinal axis of a distal neck portion (40 is parallel with the portion of 44 that connects to 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the first embodiment of DeRicco with the teachings of Nowack to incorporate the orientation of the curved neck and the bristle tuft to the handle, neck, and head because this arrangement helps to allow for the user to see lingual surfaces of the posterior teeth while being cleaned (col 3, lines 61-66, summarized).
	Regarding claim 7, DeRicco as modified teaches all of the limitations of claim 1 and further teaches two curved necks (fig 1, showing the head is duplicated on the opposite end of the handle) and that the necks are identical (see annotated fig 1, item B is the same as item A).

    PNG
    media_image1.png
    598
    403
    media_image1.png
    Greyscale

	Regarding claims 2 (Currently Amended) and 13 (Currently Amended), DeRicco as modified discloses the elements of the claimed invention as stated above in claims 1 and 7, respectively, but does not explicitly disclose wherein said handle has a square cross section, and said bristle tuft is oriented at 45 degrees bisecting the angle formed by two adjacent side of the square cross-sectional handle.
	DeRicco further teaches in different embodiments, the handle (52) having a square cross-section (col 7, lines 33-35, 52 has a square cross-section), and the at least one bristle tuft (58) is oriented at 45 degrees bisecting the angle formed by two adjacent sides of the square cross-sectional handle (58 is oriented at 45 degrees between the two sides 62).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the first embodiment of DeRicco with the teachings of DeRicco in a further embodiment to incorporate the orientation of the bristle tuft at 45 degrees to a square handle because this orientation helps to allow the user to automatically and naturally be directed towards the gingival regions of the facial surfaces of teeth, which are obscured by the braces (col 8, lines 28-31, summarized).
	Regarding claim 3 (Currently Amended), DeRicco as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose said handle has a substantially cylindrical shape, circular cross section and curved surfaces.
	DeRicco in further embodiment teaches that the handle has a handle has a substantially cylindrical shape, circular cross section and curved surfaces (col 7, lines 30-33 and 36-37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify DeRicco with the teachings of DeRicco in a further embodiment to incorporate a cylindrical handle with a circular cross-section and curved surfaces because this allows for ergonomic features to improve gripping and handling of the toothbrush (col 7, lines 30-33, summarized).
	Regarding claims 4 (Original) and 11 (Original), DeRicco as modified discloses the elements of the claimed invention as stated above in claims 1 and 7, respectively, but does not explicitly disclose said at least one bristle tuft comprises three or more bristle tufts disposed in a single row.
	DeRicco teaches in a further embodiment in figure 8, the at least one bristle tuft (24) comprising at least three or more bristle tufts (there are six bristle tufts, 24) in a single row (all six of 24 are in a single row).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify DeRicco with the teachings of DeRicco in a further embodiment to incorporate the single row of bristle tufts because this allows the brush head to have a small size profile which still provides sufficient cleaning of the gingival regions of the facial surfaces of teeth that are obscured by braces (col , lines 52-56, summarized).
	Regarding claims 5 (Currently Amended) and 8 (Currently Amended), DeRicco as modified discloses the elements of the claimed invention as stated in claims 1 and 7, respectively, but does not explicitly disclose each of said distal necks is coplanar with the proximal neck and handle and extends away from the longitudinal axis of said handle and proximal neck at an angle between 80 degrees and 100 degrees.
	Nowack further teaches each said distal neck is coplanar with the proximal neck and handle and extends away from the longitudinal axis of said handle and proximal neck at an angle between 80 degrees and 100 degrees (the distal portion of 44 is coplanar with 46, the proximal portion of 44 and extends at a right angle from the longitudinal axis of 46/proximal portion of 44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify DeRicco with the teachings of Nowack to incorporate the distal portion of the neck to coplanar and extend at a right angle from the longitudinal axis of the handle because this arrangement allows the user to see the lingual surface of the posterior teeth while being cleaned (col 3, lines 61-65, summarized).
	Regarding claims 6 (Currently Amended) and 15 (Currently Amended), DeRicco as modified discloses the elements of the claimed invention as stated above in claims 1 and 7, respectively, but does not explicitly disclose the neck and brush head may be combined with other toothbrush elements or components and/or be configured to releasably attach to a manual or motorized handle.
	DeRicco in a further embodiment further teaches the brush head to be releasably attached (col 7, line 59, where the brush head is releasably attached as part of the manual tooth brush).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify DeRicco with the teachings of DeRicco is a further embodiment to incorporate the brush head and neck to be releasably attached because this allows for easy replacement  when the bristles become worn from repeated brushing (col 7, lines 59-62, summarized).
	Regarding claim 9 (Original), DeRicco as modified further discloses the toothbrush of claim 7, wherein said at least one bristle tuft of each brush head comprises a plurality of bristle tufts (fig 5, showing a plurality of bristle tufts 24), said bristle tufts are substantially parallel to each other (fig 5, showing each 24 extends parallel to each other).
	Regarding claims 10 (Currently Amended) and 14 (Currently Amended), DeRicco as modified further discloses the toothbrush of claim 7, wherein said bristle tufts of each brush head are oriented, relative to the longitudinal plane of said handle, necks, and heads at an angle (fig 4 and col 5, lines 47-58, Y is between the 20 and 50 degrees from axis 27, which is the longitudinal plane of the handle, neck, and head, such that 20 to 50 degrees has a complimentary angle from the other side of axis 27 to be between 110 and 140 degrees which overlaps the claimed range).
	DeRicco as modified does not explicitly disclose the range of the angle between 90 and 135 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify DeRicco as modified with the teachings of DeRicco to incorporate the range to be within 90 to 135 degrees because the angle Y range of 110 to 140 degrees as taught by DeRicco overlaps the claimed range of 90 to 135 degrees. Where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of prima facie obviousness exists.
	Regarding claim 12 (Original), DeRicco as modified further discloses the toothbrush of claim 7, wherein each neck distal neck portion extends in the same direction and at the same angle away from the longitudinal axis of the handle and proximal neck portion (fig 1, item A is the same as item B, just duplicated).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ross (US Patent No. 4,524,478) teaches a two headed brush.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723